Citation Nr: 1337796	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  08-38 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and major depressive disorder. 

2.  Entitlement to service connection for residuals of a head injury. 

3.  Entitlement to service connection for hearing loss. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for eye disorders. 

6.  Entitlement to service connection for a low back disorder. 

7.  Entitlement to service connection for a skin disorder of the feet to include plantar warts and calluses. 

8.  Entitlement to service connection for bilateral knee disorder. 

9.  Entitlement to service connection for right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to October 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified before the undersigned at a Travel Board hearing in January 2010.  A transcript of this proceeding has been associated with the claims file.  

This case was previously before the Board in May 2010 at which time it was remanded for additional development.  

The Veteran originally filed a claim of entitlement to service connection for PTSD.  However, the medical evidence of record indicates that, in addition to PTSD, the Veteran has also been diagnosed with major depressive disorder, another psychiatric disorder.  Also, the Veteran originally filed a claim of entitlement to service connection for bilateral plantar warts.  However, the medical evidence of record indicates that the Veteran does not have a current diagnosis of bilateral plantar warts and instead has a current diagnosis of bilateral calluses of the feet.  Although not claimed by the Veteran, the Board is expanding his original claims to include all acquired psychiatric disorders and all skin disorders of the feet.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) paperless folder associated with the Veteran's claim.  A review of the documents in such folder reveals a September 2013 Informal Hearing Presentation.

The issue of entitlement to service connection for a skin disorder of the feet to include plantar warts and calluses has been decided below.  The issues of entitlement to service connection for an acquired psychiatric disorder, residuals of a head injury, bilateral hearing loss, tinnitus, a bilateral eye disorder, a low back disorder, a bilateral knee disorder, and a right ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current diagnosis of bilateral plantar warts and his current bilateral calluses are not shown to be causally or etiologically related to any disease, injury, or incident in service.



CONCLUSION OF LAW

The criteria for service connection for a skin disorder of the feet to include plantar warts and calluses have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 31.59, 3.326(a) (2013).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the AOJ.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2007 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's available service treatment records have been obtained.  Post-service VA treatment records have also been obtained. The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Board notes that not all the Veteran's service treatment records from his active duty are available for consideration.  However, the available service treatment records already show that the Veteran was treated for a skin disorder on his feet and the July 2011 VA examiner has conceded in-service incurrence of a skin disorder of the feet.  As such, any outstanding service treatment records would not be relevant to the issue regarding a skin disorder of the feet.

The Veteran was also afforded a VA examination in July 2011 with respect to the skin disorder of the feet issue decided herein; the VA examiner offered an opinion, supported by a detailed rationale, with regard to the etiology of the claimed disorder.  The Board finds that this opinion is adequate to decide the issue it is are predicated on a review of the claims file, which includes the Veteran's statements, his available service treatment records, and post-service treatment records.  Additionally, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the Board finds that the July 2011 opinion to be adequate to decide the skin disorder of the feet as the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the skin disorder of the feet issue has been met. 

The Veteran was also provided an opportunity to set forth his contentions during a Travel Board hearing before the undersigned in January 2010.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the January 2010 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding onset of the Veteran's claimed disorders and any causal link between the claimed disorders and the Veteran's active service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include the necessity of a causal connection between his claimed disorders and service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted by the Veteran.

The case was previously before the Board in May 2010 at which time the case was remanded for additional development, to include obtaining the Veteran's outstanding service treatment records.  As explained above, while the AOJ did not make all reasonable attempts to obtain the Veteran's outstanding service treatment records, the available service treatment records already show that the Veteran was treated for a skin disorder on his feet and the July 2011 VA examiner has conceded in-service incurrence of a skin disorder of the feet.  As such, any outstanding service treatment records would not be relevant to the issue regarding a skin disorder of the feet.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Analysis

Available service treatment records show that the Veteran was treated for plantar warts on both of his feet on several occasions from March 1980 to October 1980.  

The Veteran was afforded a VA feet examination in July 2011 with regard to his claimed bilateral plantar warts and right ankle disorder.  

With regard to the plantar warts issue, the examiner noted that the Veteran was seen in service several times for plantar warts.  He underwent electrodesiccation (i.e., "burn-off.")  The Veteran reported that his bilateral plantar warts resolved for a period of time but then the skin lesions on his feet, which he called plantar warts, reappeared.  He was not sure when they reoccurred after service.  The examiner wrote that the Veteran initially had plantar warts but now has a skin condition which his medical records refer to as calluses.  The Veteran reported, and his records shows, that he goes about every three months as the calluses return.  The only treatment for this is that he gets the skin on his feet pared back by a podiatrist or surgeon.  They shave it back and then he goes back again in three months.  So again, the frequency was every three months.

Physical examination of the feet showed a one centimeter by one centime area of callus over his fifth metatarsal about three-quarters towards the toe.  At the time of the examination there was a small defect in the callus where it was recently cut back.  The percentage of exposed area was zero.  The percentage of the entire body was less than one percent.  There was no scarring or disfigurement.  No tests were needed.  The assessment was callus on his foot.  The examiner opined that the callus on the foot was unrelated to any plantar warts the Veteran had during his military service.  The examiner wrote that plantar warts are caused by viruses and these can sometimes recur.  However, post-service records show that the Veteran had only been treated for calluses.  They make no mention of plantar warts, and indeed, the appearance at the time of the examination was that of a callus and not a plantar wart.  As such, the examiner opined that the Veteran's current callus was unrelated to the plantar warts he had during his military service.  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that his current bilateral calluses of the feet were incurred as a result of any established event, injury, or disease during active service.  The Board notes that there is medical evidence of plantar warts during service.  The Board also acknowledges that not all of the Veteran's service treatment records from his active duty service have been associated with the claims file.  Mindful of the Board's heightened obligation under Cuevas and O'Hare when service treatment records are missing, the Board notes that only some of the Veteran's service treatment records are missing.  

Essentially, there is no indication from the available service treatment records that the Veteran's treatment for plantar warts resulted in his current bilateral calluses.  In fact, the only medical opinion in this case indicates that the plantar warts during the Veteran's military service did not result in his current bilateral calluses.

The Board notes that the Veteran has contended that he has experienced skin problems on his feet since shortly after his discharge from military service.  However, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In the instant case, the Board finds the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

In this regard, the medical records associated with the claims file do not show diagnosed bilateral calluses of the feet until many years after his initial discharge from active service.  The claims file reveals that the Veteran first submitted a claim for service connection for bilateral plantar warts in October 2007, approximately 24 years after the Veteran's separation from active service.  Furthermore, the most recent post-service treatment records are dated in June 2008, approximately 25 years after the Veteran's separation from military service.  The Veteran's current diagnoses of bilateral calluses of the feet was rendered over 25 years following his separation from active duty in October 1983.  The Board notes that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has had bilateral feet symptoms since service is inconsistent with the contemporaneous evidence.  As such, the Veteran's lay assertions of continuity of bilateral feet symptomatology are less credible and persuasive in light of the other evidence of record which includes no current diagnosis of plantar warts, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding continuity of bilateral feet symptomatology to be not credible.

Additionally, the Veteran has not provided any competent evidence to demonstrate that his diagnosed bilateral calluses of the feet were caused by or were the result of his active service. The opinion of the July 2011 VA examiner is persuasive that the Veteran's diagnosed bilateral calluses of the feet are not related to his active duty.  Significantly the July 2011 VA  examination report indicates that the examiner's opinions were based on the Veteran's documented in-service and post-separation diagnoses, acceptance of the Veteran's account of in-and post-service occurrences/symptomatology and all medical evidence of record, to include current examination findings.  What is more, the opinion provided clear medical reasoning and logic and the findings are generally consistent with other pieces of medical evidence of record.  These factors taken together make the July 2011 VA examination report and nexus opinion highly probative evidence weighing against the Veteran's claim.  See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). The Veteran has not provided any competent medical evidence to rebut the opinions against his claims or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In reviewing the Veteran's claims the Board has reviewed the written statements presented by the Veteran and his representative, as well as the Veteran's testimony during the January 2010 Travel Board hearing.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  His contention that his currently diagnosed bilateral calluses of the feet might be related to his military service is not competent and thus not persuasive in view of the medical opinion of the July 2011 VA examiner. 

In this regard, there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the factual question of whether his diagnosed bilateral calluses of the feet can be attributed to his military service.  "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral calluses of the feet and any instance of his military service to be complex in nature as such is not subject to lay observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

Here, while the Veteran is competent to describe his in-service bilateral feet complaints and his current manifestations of such disorder, the Board accords his statements regarding the etiology of such disorder provide little probative value as he is not competent to opine on such complex medical questions.  Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service bilateral plantar warts and his current bilateral calluses of the feet.  In contrast, the July 2011 VA examiner took into consideration all of the relevant facts in providing an opinion, to include the type of the Veteran's in-service complaints, and diagnoses as well as the current nature of his bilateral calluses of the feet.  Therefore, the Board accords greater probative weight to the July 2011 VA examiner's opinion.

Accordingly, the Board finds that the preponderance of the evidence is against his claims for service connection for a skin disorder of the feet.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a skin disorder of the feet is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Relevant to the Veteran's claim for bilateral hearing loss and tinnitus, in a November 2007 statement and during the January 2010 Travel Board hearing the Veteran indicated that he was exposed to excessive noise during his military service.  As above, the Board's separation examination is not of record but his September 1979 enlistment examination shows the following audiological findings:  


Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
10
10
10
15
Left Ear
5
5
5
10
10
  
Also, the Veteran's available service treatment records show that he was treated for a right ear ache in February 1980 and an ear infection in March 1980.  

The Board observes that the Veteran had a military occupational specialty of "Infantryman" during his active service and, as such, acknowledges his in-service exposure to acoustic trauma.  The Veteran has not yet been afforded an audiological evaluation.  Therefore, on remand, the Veteran should be afforded a VA examination so as to determine whether he currently meets VA's definition of bilateral hearing loss and, if so, whether such is related to his in-service noise exposure.

Relevant to the claims for service connection for residuals of a head injury, a bilateral eye disorder, a low back disorder, a bilateral knee disorder, and a right ankle disorder the Veteran contends that these disorders are the result of an in-service August 1983 injury when he was involved in a training exercise where he was riding in a tank at night and the driver went down a ravine resulting in the tank landing on its side in Grafenburg, Germany.  There is no confirmation of this incident in the Veteran's available service treatment records.  

As above, the Board previously remanded this case in May 2010 to obtain any outstanding service treatment records.  Significantly, the Board noted that there were nearly 30 pages of service treatment records for the Veteran's treatment in 1980, and about 6 pages of clinical records in early 1981, but that there were no treatment records for the period from March 1981 through December 1982 and there was no separation examination.  The Veteran's personnel records disclose that he was stationed in Germany from June 1981 to October 1983. 

Pursuant to the May 2010 Board remand, the AOJ issued a May 2011 Formal Finding of Unavailability, which noted that the following efforts to obtain these missing records were attempted: (1) all service treatment records were provided via PIES on October 26, 2007 and completed November 2, 2007, (2) in a telephone conversation with the Veteran on April 21, 2011, the Veteran stated that he had attempted several times to obtain missing service treatment records but was unsuccessful.  The Veteran had no more service treatment records in his possession, and (3) A PIES 099 request for service treatment records was submitted on April 21, 2011.  A negative response was received from the NPRC on April 26, 2011.  

When obtaining records in the custody of a Federal department or agency, VA is to make as many requests as are necessary to obtain relevant records from a Federal department or agency, which includes service treatment records. 38 C.F.R. §3.159(c)(2).  VA is to end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Id.  Such cases would include when a Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.  

In accordance with 38 C.F.R. § 3.159(c)(2), the Board is recommending that the RO submit a request for the Veteran's medical records with the appropriate repository of military clinical (hospital inpatient) records for the facility in Grafenburg, Germany from August 1983, which may have been maintained separately from the Veteran's service records at the NPRC.  The RO is further instructed in its request to instruct the requested repository to provide it with a written response if the requested records do not exist or the repository does not have them.  The RO should also request that the U.S. Army and Joint Services Records Research Center (JSRRC) research the daily journals, operational reports, morning reports or casualty records from the Veteran's unit in August for the incident in question.

VA is also obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also, above, the Veteran's separation examination is not of record but a September 1979 enlistment examination is of record and showed the following:  normal lower extremities, spine, eyes-general, and "head, face, neck, and scalp."  

The Veteran's available service treatment records show that the Veteran was treated for bilateral ankle problems.  These records also show that he was treated for a complaint of back pain in September 1980 and diagnosed with muscle spasm.  

During the January 2010 Travel Board hearing, the Veteran indicated that he had found no verification of the August 1983 incident with the tank but did report that an "Enlistment Evaluation Report" noted that the Veteran had been injured during his active service.  A review of the Veteran's personnel records includes an "Enlisted Evaluation Report" for the period from September 1982 to September 1983 and shows that the Veteran "injured himself, but he continued the mission by securing for side of objective placing the mission above his own needs."  

VA outpatient treatment records show that the Veteran underwent a head computed tomography scan in August 2008 due to a 6 to 12 month history of new onset headache, mostly over the left temporal area.  It was noted that the Veteran had a nodule over the left temporal area which was externally old.  In May 2010 the Veteran had his eyes examined.  The assessment was refractive error, bilateral dry eyes, and corneal scar of the right eye with history of recent eye pain and redness that has resolved.  A June 2010 treatment record shows complaints of pain in legs and hands with an assessment of inflammatory arthritis.   

As above, the Veteran was afforded a VA feet examination in July 2011 with regard to his claimed bilateral plantar warts and right ankle disorder.  
With regard to the right ankle claim, it was noted that the Veteran was seen in service a few times for ankle sprains.  However, according to the examiner these resolved.  The big issue, according to the Veteran, was the 1983 motor vehicle accident he was involved in where the tank he was riding in flipped over.  He indicated that he was med-evac'd and hospitalized for ten days with a cast.  The problem, according to the examiner, was that there were no records of this.  The Veteran reported that after he left military service in 1983 he did construction work.  He would have intermittent pain and swelling in the ankle.  He did not remember the first time he was treated by a VA doctor for the problem but, at the time of the examination, complained of intermittent pain, weakness, swelling, stiffness, and daily instability, especially when he walked excessively.  He did not use any assistive devices.  The Veteran stated that his usual occupation was as a constructionist and his ankle condition prevented that.  He stated that the only effect on daily activity was that he could not walk long distances.  

Physical examination of the right ankle showed dorsiflexion of 0 to 10 degrees and plantar flexion from 0 to 20 degrees.  The ankle was stable and diffusely tender.  There was no additional range of motion limitation with repetitive use and there were no flare-ups.  As far as whether this was related to the Veteran's military service, the examiner indicated that it was important to note that the Veteran had been treated by a rheumatologist for multiple joint pains including the hands, wrists, feet, and ankles.  Also, the Veteran had been diagnosed as having polyarthralgia with a diagnosis of undifferentiated inflammatory arthritis.  As far as an opinion as to whether the Veteran's current right ankle condition can be related to service, the examiner wrote that his right ankle condition was at least partially related to a preexisting rheumatological systemic disease called "undifferentiated inflammatory arthritis."  Whether there was some permanent material aggravation with his ankle injury in the service would, according to the examiner, be impossible to say without speculation.  Absent any records to show the severe injury he states he had in service, again, it would be speculative.  The examiner did believe that the injuries the Veteran had to the right ankle in service would not be sufficient to cause his significant chronic ankle sprain that he has now and certainly did not cause his current undifferentiated inflammatory arthritis.  

In summary, the examiner wrote that it would be speculative to state that any documented ankle condition would have caused his chronic ankle pain and difficulties or aggravation thereof due to the lack of records.  If records were found that showed another significant injury as the Veteran described or it is stipulated that he, indeed, had a significant other injury to his ankle in the service, then the examiner would believe that there would have to be a permanent material aggravation of the Veteran's preexisting undifferentiated inflammatory arthritis.  The examiner could not determine the baseline amount versus aggravation.  However, if no other records were available or it was not stipulated that he had this injury, the best the examiner could do would be to speculate a causal relationship sense.  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

With regard to the right ankle disorder issue, the Board notes that while the July 2011 VA examiner wrote that the Veteran's undifferentiated inflammatory arthritis  preexisted his military service, the Veteran's September 1979 enlistment examination is negative for an indication of undifferentiated inflammatory arthritis.  As such, the Veteran is entitled to the presumption of soundness.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The Board finds that, contrary to the July 2011 opinion that the Veteran's undifferentiated inflammatory arthritis preexisted his military service, there is no clear and unmistakable evidence that the Veteran's undifferentiated inflammatory arthritis preexisted his military service.  As such, on remand, an opinion should be obtained as to whether there exists clear and unmistakable evidence that the Veteran's undifferentiated inflammatory arthritis preexisted his military service and, if so, whether the disease or injury was not aggravated by service.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

With regard to the issues concerning head disorder, a bilateral eye disorder, a low back disorder, and a bilateral knee disorder, the Veteran has not been afforded a VA examination for these issues.  Initially, the Board notes that where service treatment records are missing, the absence of medical corroboration may not be equated as 'negative' evidence.  Nowhere do VA regulations provide that a Veteran must establish service connection through medical records alone.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) and Earle v. Brown, 6 Vet. App. 558, 561 (1994).  In O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) it was held that "where the service medical records are presumed destroyed; in such a case, the [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened."  See also Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991)).  The Board also has a heightened duty to assist a Veteran with the development of evidence in support of his claim.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369   (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. § 3.303(c).  

In this case, the Board finds that, in light of the absence of many of the Veteran's service treatment records, the "Enlisted Evaluation Report" showing that the Veteran injured himself sometime between September 1982 and September 1983,  and the current medical findings of headaches with nodule over the left temporal area which was externally old, a corneal scar, and inflammatory arthritis is sufficient to trigger the duty on the part of VA to provide an examination as to these service connection claims.  McLendon, 20 Vet. App. at 79 (recognizing that 38 C.F.R. § 3.159(c)(4)  presents a low threshold for the requirement that evidence indicates a claimed disability may be associated military service for the purposes of a VA examination).  Therefore, the Veteran should be afforded VA examinations so as to determine the nature and etiology of any pathology that he may now have specific to residuals of a head injury, a bilateral eye disorder, a low back disorder, and a bilateral knee disorder. 

Relevant to the Veteran's claim of entitlement to service connection an acquired psychiatric disorder, including PTSD and major depressive disorder, additional development is also required.  Significantly, a May 2010 VA treatment record shows that the Veteran was diagnosed with major depressive disorder and PTSD.   

To establish service connection for PTSD, in particular, there must be: (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

During the pendency of this appeal, however, VA's regulations pertaining to the requirements for establishing a service connection claim for PTSD were amended effective July 13, 2010.  See Stressor Determinations for PTSD, 75 Fed. Reg. 39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)).  This most recent amendment liberalizes the evidentiary standard for establishing the required in-service stressor. Id.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id., at 39852.

The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  

The Veteran has not been afforded a VA examination for the purpose of determining whether his current PTSD and/or major depressive disorder may be related to his military service to include as due to an in-service injury in August 1983.  In this case, the Board finds that, in light of the absence of many of the Veteran's service treatment records, the "Enlisted Evaluation Report" showing that the Veteran injured himself sometime between September 1982 and September 1983, and the current medical findings of PTSD and major depressive disorder is sufficient to trigger the duty on the part of VA to provide an examination as to the service connection claims.  McLendon, 20 Vet. App. at 79.  Therefore, the Veteran should be afforded a VA examination so as to determine the nature and etiology of his acquired psychiatric disorders. 

Finally, the Board notes that the Veteran has not reported having received any medical treatment immediately following service; and that the only clinical records on file are VA treatment records, which do not antedate 2008.  However, while on remand, he should be given an opportunity to identify any medical provider who has treated him for the claimed disorders on appeal.  Thereafter, any identified records, to include outstanding VA treatment records, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for an acquired psychiatric disorder, residuals of a head injury, bilateral hearing loss, tinnitus, a bilateral eye disorder, a low back disorder, a bilateral knee disorder, and/or a right ankle disorder.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2. The RO/AMC should submit one further request to the appropriate repository of military clinical (hospital inpatient) records for the facility in Grafenburg, Germany from August 1983.  These records may have been maintained separately from the Veteran's service records, with that specific facility's records, at the NPRC. 

The RO/AMC should also request that the JSRRC perform additional development, to include a review of the August 1983 daily journals, operational reports, morning reports and casualty records for the claimed in-service injury.  

The RO/AMC is further instructed in its request to instruct the requested repository to provide it with written responses if the requested records do not exist or the repository does not have them.

3. After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.  

The examiner should indicate whether any hearing loss and/or tinnitus is present and, if so, whether it is at least as likely as not related to his military service, to include his in-service noise exposure.   

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his bilateral hearing loss and tinnitus, and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4. After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed residuals of a head injury.   The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

The examiner should indicate whether the Veteran currently has a head disorder claimed as residuals of a head injury.  Thereafter, he or she should provide an opinion as to whether it is as least as likely as not that a head disorder is related to his military service, to include whether such a head disorder is consistent with his reported August 1983 in-service motor vehicle accident. 

The examiner should specifically address the Veteran's reported history of this disorder in service as well as the August 2008 VA treatment record showing an old external nodule on the left temporal area.  A complete rationale should be given for all opinions and conclusions expressed.  

5. After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed bilateral eye disorder.   The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.    

The examiner should identify all current disorders of the eyes.  Thereafter, he or she should offer an opinion regarding the following: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that there was additional disability due to disease or injury superimposed upon the Veteran's refractive error of the eyes during service, to include whether it is consistent with his reported August 1983 in-service motor vehicle accident?   

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any other bilateral eye disorder had its onset during or is in any way related to his military service, to include whether it is consistent with his reported August 1983 in-service motor vehicle accident?

The examiner should specifically address the Veteran's reported history of this disorder in service as well as the May 2010 VA treatment record showing a corneal scar.  A complete rationale should be given for all opinions and conclusions expressed.  

6. After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed low back, bilateral knee, and right ankle disorders.   The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.    

The examiner should identify all disorders or the low back, bilateral knees, and right ankle found to be present. 

(a) Does the evidence of record clearly and unmistakably show that the Veteran had a disorder of the low back, bilateral knees, and/or right ankle that existed prior to his entry onto active duty in October 1979?  If so, what joint disorder(s)?

(b) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting joint disorder(s) was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that any currently diagnosed joint disorder is related to the Veteran's military service?  The examiner should address whether it is at least as likely as not that the Veteran's current low back, bilateral knee, and right ankle disorders are consistent with his reported August 1983 in-service motor vehicle accident.  

The examiner's attention is directed to the September 1979 enlistment examination showing a normal spine and lower extremities, a September 1979 report of medical history wherein the Veteran denied "recurrent back pain," "'trick' or locked knee," and "foot trouble," service treatment records showing a ligament tear of the right foot in February 1981 and complaints of back pain in September 1980, as well as post-service treatment records showing inflammatory arthritis as early as June 2010 and the July 2011 VA examiner's opinion that the Veteran's undifferentiated inflammatory arthritis pre-existed his military service.  The examiner is also notified that the Veteran is competent to report as to the onset and continuity of symptomatology of his claimed joint disorders.      

A complete rationale should be provided for any opinion expressed.  

7. After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated evaluations, studies, and tests should be performed.  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

If a diagnosis of PTSD is made, the VA examiner should specifically state whether or not the claimed stressors are related to the Veteran's fear of hostile military or terrorist activity. 

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include the alleged August 1983 in-service motor vehicle accident.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

8. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 




The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


